Citation Nr: 1749440	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a respiratory disorder, to include upper respiratory infections. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to her family, and her service to her country is greatly appreciated.

The Veteran had an initial period of active duty for training (ACDUTRA) from July 1983 to December 1983, with various subsequent periods of inactive duty for training (INACDUTRA).  Based on review of the CAPRI and Social Security Administration data in SHARE, reports that the Veteran is deceased.  See Deferred Rating Decision, October 2017.

In December 2016, the Board remanded these issues for further development.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  In December 2016, the Board remanded the issues of entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability, and for a respiratory disorder, to include upper respiratory infections.

2. Prior to the issuance of the December 2016 remand, the Veteran died in June 2015.


CONCLUSIONS OF LAW

1.  A vacate of the December 1, 2016, Board remand is warranted due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law, or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

When the Board issued the December 2016 remand, the Board was unaware that the Veteran, who submitted the appeal, had died in June 2015.  As a result of the Veteran's death, the Board had no jurisdiction to issue the December 2016 remand and, therefore, the remand must be vacated.

II.  Dismissal

Unfortunately, the Veteran (appellant) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016).


ORDER

The Board's December 1, 2016, remand addressing the issues of entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability, and for a respiratory disorder, to include upper respiratory infections, is vacated.

The appeal is dismissed without prejudice. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


